Title: From John Adams to William Tudor, Sr., 24 June 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Tudor
Quincy June 24th. 1818.

Mr Otis Said Such a “Writt of Assistance” might become the Reign of Charles the Second in England, and he would not dispute the Taste of the Parliament of England, in passing Such an Act, nor of the People of England in submitting to it; but it was not calculated for the Meridian of America. The Court of Exchequer had no Jurisdiction here. Her Warrant, and her, Writts never were Seen here. Or if they Should be they would be Waste Paper. He insisted however that these Warrants and Writts were even in England inconsistent with the fundamental Law, the natural, and Constitutional Rights of the Subject. If however it would please the People of England he might admit that they were legal there; but not here.
Diligent Research had been made by Otis and Thatcher, and by Gridley, aided as may well be Supposed by the Officers of the Custom and by all the Conspirators against American Liberty, on both Sides the Water; For Precedents and Examples of any thing Similar to this Writ of Assistance, even in England. But nothing could be found except the following. An Act of the 12th. of Charles 2d Chapter 22. “An Act for the regulating the Trade of Bay-making in the Dutch Bay-Hall in Colchester.” The fifth Section of this Statute, “for the better discovering, finding out and punishing of the Frauds and deceits, aforesaid, be it enacted, that it Shall and may be lawful, for the Governors of the Dutch Bay-Hall, or their Officers or any of them, from time to time in the Day time, to search any Cart; Waggon or Pack, wherein they should Shall have Notice or Suspect any Such deceitful Bays to be; and also from time to time with a Constable, who are hereby required to be aiding and assisting them, to make Search in any House Shop or Warehouse, where they are informed, any Such deceitful Bays to be, and to Secure and Seize the Same, and to carry them to the Dutch Bay-Hall; and that Such Bays So Seized and carried to the Said Hall Shall be confiscate and forfeit, to be disposed in Such manner as the Forfeitures herein before mentioned to be paid by the Weavers and Fullers, are herein before limited and appointed.” This Dutch Bay Hall made Sport for Otis and his Audience; but was acknowledged to have no Authority here, unless by certain distant Analogies and Constitutions which Mr Gridley himself did not pretend to Urge—
Another Ridiculous Statute was of the 22. and 23. of Charles 2d. Chapter Eight “An Act for the regulating the making of Kidderminster Stuffs—” By the Eleventh Section of this important Law it is enacted “That the Said President, Wardens and Assistants” of the Said Kidderminster Weavers, or any two or more of them, Shall have and hereby have Power and Authority, to enter into and Search the Houses and Workhouses of any Artificer, under the Regulation of the Said Trade, at all times of the day, and usual times of Opening shops and working; and into the shops, Houses and Warehouses of any common Buyer, Dealer in, or retailer of any of the said Cloths or stuffs and into the Houses and Workhouses of any Dyer, Sheerman, and all other Workmens Houses and Places of State, or dressing of the said Cloths or Stuffs and yarns; and  may there view the Said Cloths, Stuffs and Yarns respectively, and if any Cloth, Stuff or Yarns Shall be found defective to Seize and carry away the Same to be tryed by a Jury.”
The Wit, the Humour, the Irony, the Satyre, played off, by Mr Otis in his Observations on these Acts of Navigation, Dutch Bays and Kidderminster Stuffs, it would be madness in me to pretend to remember with any Accuracy. But this I do Say that Horaces “Irritat mulcet, veris terroribus implet” was never exemplified in my hearing with So great Effect. With all this drollery he intermixed Solid and Sober Observations upon the Acts of Navigation by Sir Josiah Child and other English Writers upon Trade, which I Shall produce together in another Letter—
It is hard to be called at my Age, to Such Service as this / but it is the duty of

John Adams